Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofMarch Collection Period Mar-08 30/360 Days 30 Distribution Date 15-Apr-08 Actual/360 Days 29 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,145,026,660.87 1,077,121,591.98 1,043,440,552.19 0.911281 Total Securities 1,145,026,660.87 1,077,121,591.98 1,043,440,552.19 0.911281 Class A-1 Notes 3.99780 % 264,000,000.00 196,094,931.11 162,413,891.32 0.615204 Class A-2 Notes 3.31750 % 280,000,000.00 280,000,000.00 280,000,000.00 1.000000 Class A-3 Notes 3.89000 % 290,000,000.00 290,000,000.00 290,000,000.00 1.000000 Class A-4 Notes 4.28000 % 259,500,000.00 259,500,000.00 259,500,000.00 1.000000 Certificates 0.00000 % 51,526,660.87 51,526,660.87 51,526,660.87 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 33,681,039.79 631,513.92 127.5796962 2.3920982 Class A-2 Notes 0.00 748,280.56 - 2.6724306 Class A-3 Notes 0.00 940,083.33 - 3.2416667 Class A-4 Notes 0.00 925,550.00 - 3.5666667 Certificates 0.00 0.00 - - Total Securities 33,681,039.79 3,245,427.81 I. COLLECTIONS Interest: Interest Collections 4,162,573.58 Repurchased Loan Proceeds Related to Interest 343.87 Total Interest Collections 4,162,917.45 Principal: Principal Collections 33,452,619.79 Repurchased Loan Proceeds Related to Principal 52,664.42 Total Principal Collections 33,505,284.21 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 79,030.19 Release from the Yield Supplement Account 1,011,025.45 Servicer Advances 53,417.58 Total Collections 38,811,674.88 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 59,908 1,077,121,591.98 Total Principal Collections 33,505,284.21 Principal Amount of Gross Losses 175,755.58 59,236 1,043,440,552.19 III. DISTRIBUTIONS Total Collections 38,811,674.88 Reserve Account Draw 0.00 Total Available for Distribution 38,811,674.88 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofMarch 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 897,601.33 Servicing Fee Paid 897,601.33 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 631,513.92 Class A-1 Notes Monthly Interest Paid 631,513.92 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 748,280.56 Class A-2 Notes Monthly Interest Paid 748,280.56 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 940,083.33 Class A-3 Notes Monthly Interest Paid 940,083.33 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 925,550.00 Class A-4 Notes Monthly Interest Paid 925,550.00 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,245,427.81 Total Note Monthly Interest Paid 3,245,427.81 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 34,668,645.74 4. Total Monthly Principal Paid on the Notes 33,681,039.79 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 33,681,039.79 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofMarch 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 987,605.95 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 987,605.95 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 19,446,244.44 Release to Collection Account 1,011,025.45 Ending Yield Supplement Account Balance 18,435,218.99 V. RESERVE ACCOUNT Initial Reserve Account Amount 2,862,566.65 Required Reserve Account Amount 2,862,566.65 Beginning Reserve Account Balance 2,862,566.65 Ending Reserve Account Balance 2,862,566.65 Required Reserve Account Amount for Next Period 2,862,566.65 VI. POOL STATISTICS Weighted Average Coupon 4.82 % Weighted Average Remaining Maturity 47.91 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 175,755.58 Pool Balance at Beginning of Collection Period 1,077,121,591.98 Net Loss Ratio 0.20 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.20 % Average Net Loss Ratio 0.07 % Cumulative Net Losses for all Periods 175,755.58 Delinquent Receivables: Amount Number 31-60 Days Delinquent 3,640,568.69 190 61-90 Days Delinquent 662,608.90 36 91-120 Days Delinquent 0.00 0 Total Delinquent Receivables: 4,303,177.59 226 61+ Days Delinquencies as Percentage of Receivables 0.06 % 0.06 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.06 % Average Delinquency Ratio 0.02 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofMarch VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page8 of 8
